Notice of Pre-AIA  or AIA  Status
`	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15  line 14 recites the limitation “TSC” should change to “TSV”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 and claim 4 line 1 recites the limitation "the conductive feature".  There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gan et al. (US 2014/0015136, as recited in previous Office Action).
As for claim 1, Gan et al. disclose in Figs. 2-11 and the related text a method for forming a semiconductor device structure, comprising: 
forming a first transistor 116 (fig. 3, [0022]) in a first wafer 111/110; 
forming a first contact plug (plug of 113 above the gate transistor, see fig. 3 [0023]) on and contacting a first gate electrode of the first transistor (fig. 3); 
forming a first conductive feature 113 [0023] and a second conductive feature 120 over the first contact plug (fig. 3), wherein the first conductive feature 113 is in direct contact with the first contact plug (fig. 3); 
forming a first bonding layer 130 over the conductive feature 120 [0025]; 
forming a second bonding layer 240 over a second wafer 211/210 (fig. 4); 
bonding the first wafer and the second wafer by bonding the first bonding layer 130 and the second bonding layer 240 (fig. 5); 
forming a second transistor 216 [0026] in a front-side of the second wafer 211; 
after forming the second transistor in the front-side of the second wafer, forming a first through substrate via (TSV) 270/280 through the second wafer 211/210, wherein the first TSV 270/280 stops at the second conductive feature 120, and the first conductive feature 120 is separated from the second conductive feature 113 (fig. 9).  


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farooq et al. (US 8,841,777).
As for claim 1, Farooq et al. disclose in Figs. 1-5 and the related text a method for forming a semiconductor device structure, comprising: 
forming a first transistor 120 in a first wafer 101; 
forming a first contact plug 152 on and (electrically) contacting a first gate of the first transistor 120; 
forming a first conductive feature (left 154) and a second conductive feature (right 154) over the first contact plug 152, wherein the first conductive feature (left 154) is in direct contact with the first contact plug 152 (fig. 5); 
forming a first bonding layer 190 over the conductive feature; forming a second bonding layer 290 over a second wafer 210; 
bonding the first wafer and the second wafer by bonding the first bonding layer 190 and the second bonding layer 290 (fig. 3); 
forming a second transistor 220 in a front-side (upper side) of the second wafer 210; and 
after forming the second transistor in the front-side of the second wafer, forming a first through substrate via (TSV) (right 310) through the second wafer 210, wherein the first TSV 310 stops at the second conductive feature (right 154), and the first conductive feature (left 154) is separated from the second conductive feature (right 154) (fig. 5). 

As for claim 4, Farooq et al. disclose the method as claimed in claim 1, wherein the conductive feature 154 is formed in an insulating layer 140, and a bottom surface of the first TSV 310 is leveled with a top surface of the insulating layer 140 (Fig. 5).  

As for claim 7, Farooq et al. disclose the method as claimed in claim 1, further comprising: before forming the first TSV 310, forming a second contact plug (lower 252) on a front-side of the second transistor 220, wherein the second contact plug (lower 252) is in direct contact with a top surface of the second wafer 210 (fig. 1 and 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. and in view of Sklenard et al. (US 2013/0193550, as disclosed in previous Office Action).
As for claim 2-3, Farooq et al. disclosed substantially the entire claimed invention, as applied in claim1, except before forming the second transistor in the front-side of the second wafer, thinning the front-side of the second wafer, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer.    
Sklenard et al. teach in Figs. 3C-3E and the related text before forming the second transistor T4 in the front-side of the second wafer 42, thinning the front-side of the second wafer 42, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer [0053] - [0054].    
Farooq et al. and Sklenard et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to include the step of before forming the second transistor in the front-side of the second wafer, thinning the front-side of the second wafer, wherein no devices are formed in the second wafer before the step of thinning the front-side of the second wafer as taught by Sklenard et al., in order to provide a desired thickness (Sklenard et al. [0054]).
	
	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Wang et al. (US 2011/0057321). 
As for claims 5-6, Farooq et al. disclosed substantially the entire claimed invention as applied in claim 1, except forming a second TSV through the first wafer and the second wafer, wherein the second TSV has a second height greater than a first height of the first TSV, after forming the second TSV, forming an interconnect structure over the first TSV and the second TSV, wherein the interconnect structure has a surface in direct contact with the first TSV and the second TSV.  
Wang et al. teach in Figs. 4A-4I and the related text forming a second TSV 44 through the first wafer 421 and the second wafer 411, wherein the second TSV 44 has a second height greater than a first height of a first TSV 45, after forming the second TSV 44, forming an interconnect structure (horizontal portion of 50) over the first TSV 45 and the second TSV 44, wherein the interconnect structure (horizontal portion of 50) has a surface in direct contact with the first TSV 45 and the second TSV 44.
Farooq et al. and Wang et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Farooq because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Farooq et al. to include forming a second TSV through the first wafer and the second wafer, wherein the second TSV has a second height greater than a first height of the first TSV, after forming the second TSV, forming an interconnect structure over the first TSV and the second TSV, wherein the interconnect structure has a surface in direct contact with the first TSV and the second TSV as taught by Wang, in order to achieve signal transmission (Wang et al. [0022]).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in view of Wang et al. and further in view of Chen et al. (US 2011/0037144).
As for claims 8, Farooq et al. in view of Wang et al. disclosed substantially the entire claimed invention as applied in claim 5, except thinning a backside of the first wafer to expose the second TSV.  
Chen et al. teach in Figs. 2D-2E and the related text thinning a backside of a wafer 240 to expose a TSV 262.
Farooq et al., Wang et al. and Chen et al. are analogous art because they both are directed multichip packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include thinning a backside of the first wafer to expose the second TSV, as taught by Chen et al, in order to reduce thickness (Chen et al. [0028]).

Allowable Subject Matter
Claims 9-13, 15-19 and 21 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior arts, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “forming a second TSV through a portion of the first wafer and the second wafer; and after forming the first TSV and the second TSV forming an interconnect structure with a second insulating layer over the first TSV and the second TSV wherein the second insulating layer has a surface in direct contact with the contact plug, the first TSV and the second TSV”, as recited in claim 9; and “forming a second TSV through the second wafer and a portion of the first wafer; and forming an insulating layer over the first TSV and the second TSV, wherein the first TSC is in direct contact with a first metal layer in the insulating layer, the second TSV is in direct contact with a second metal layer in the insulating layer, and the first metal layer is separated from the second metal layer by the insulating layer”, as recited in claim 15.  Claims 10-13 and 16-29 and 21 depend on allowable claims 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's response filed on 10/03/2022 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 1-2, with respect to the rejection of claim 1.  
Claim 1 did not overcome the current prior rejection because claim did not require “forming a first contact plug on and directly contacting a first gate electrode of the first transistor” (as suggested in the interview).  Therefore, Farooq still teaches the claimed invention, as seen in claim 1 rejection above. 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. Th examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRANG Q TRAN/Primary Examiner, Art Unit 2811